Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2008

Jones v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4220




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jones v. Comm Social Security" (2008). 2008 Decisions. Paper 1316.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1316


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-4220


                                   DARLENE JONES,
                                             Appellant

                                             v.

                      COMMISSIONER OF SOCIAL SECURITY


                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 06-cv-01778)
                      District Judge: Honorable Gene E. K. Pratter


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 18, 2008

                Before: AMBRO, FUENTES and FISHER, Circuit Judges

                             (Opinion filed: April 28, 2008)


                                        OPINION


PER CURIAM

       Darlene Jones appeals the District Court’s decision affirming the Commissioner’s

denial of her request for benefits. We will affirm.

       In May 2003, Jones filed applications for disability insurance benefits and
supplemental security income. Jones alleged disability because of hepatitis C, high blood

pressure, depression and knee and lumbar impairments. After Jones’ applications were

denied, she received a hearing before an Administrative Law Judge (“ALJ”). The ALJ

found that Jones was not disabled under the Social Security Act and the Appeals Council

denied her request for review.

       The ALJ found that Jones had medically determinable lumbar, knee, hepatitis C

and depression impairments. Although these constituted a “severe” combination of

impairments under the regulations, the ALJ found at step three of the five-step sequential

evaluation that they did not equal a Listed Impairment. See Ramirez v. Barnhart, 372

F.3d 546, 550-51 (3d Cir. 2004) (describing 5-step process). Rather, the ALJ determined

that Jones retained the residual functional capacity (“RFC”) to perform the functional

demands of a restricted range of sedentary level exertional work. According to the ALJ,

while Jones was incapable of performing her past relevant work, she was capable of

making an adjustment to work which exists in significant numbers in the national and

regional economy. The District Court, adopting the Magistrate Judge’s Report and

Recommendation over Jones’ objections, affirmed the Commissioner’s decision.

       The District Court had jurisdiction under 42 U.S.C. § 1383(c)(3), which

incorporates 42 U.S.C. § 405(g) by reference. We have jurisdiction over Jones’ appeal

under 28 U.S.C. § 1291. We exercise plenary review of the District Court’s legal

conclusions. Allen v. Barnhart, 417 F.3d 396, 398 (3d Cir. 2005). We review the factual



                                            2
findings in the ALJ’s decision for substantial evidence. Rutherford v. Barnhart, 399 F.3d

546, 552 (3d Cir. 2005).

       On appeal, Jones, proceeding pro se, does not raise any legal issues and only

alleges that she is disabled because she has impairments and takes medication. We will

assume that Jones is attempting to challenge the District Court’s legal conclusions and the

ALJ’s factual findings regarding her disability.1 We agree with the District Court and

will adopt its reasoning.

       There was substantial evidence in the record to support the ALJ’s conclusion that

Jones’ reduced bilateral grip strength, possible left-sided carpal tunnel syndrome and

obesity were not severe impairments. See Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001). Further, there is substantial evidence to support the ALJ’s finding that the

evidence in Jones’ medical records discredited her subjective complaints regarding the

severity of her back pain. The ALJ properly considered, discussed and weighed the

relevant evidence pertaining to Jones’ disability allegations. Id. at 42.

       The District Court also properly concluded that Jones’ obesity was factored

indirectly into the ALJ’s decision based on her doctors’ opinions. See Rutherford, 399

F.3d at 552-53. Further, while Jones took issue with a discrepancy between the

Vocational Expert’s testimony and the examples of jobs the ALJ found she could



   1
    Jones’ argument that she is disabled because of the number of medications she takes
was not raised in the District Court and is therefore waived. See Krysztoforski v. Chater,
55 F.3d 857, 860-61 (3d Cir. 1995) (per curiam).

                                              3
perform, there is substantial evidence to support the finding that Jones is able to perform

a limited range of sedentary work and that such work exists in the national economy. See

42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B); see also Jones v. Barnhart, 364 F.3d 501,

505-06 (3d Cir. 2004) (the three enumerated occupations in ALJ’s report are merely

examples and not a complete list of the sedentary work claimant can perform).

       Finally, the ALJ’s RFC finding is also supported by substantial evidence and the

hypothetical question posed to the Vocational Expert accurately reflected Jones’ clearly

established physical and mental impairments. See Burns v. Barnhart, 312 F.3d 113, 123

(3d Cir. 2002) (quoting Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984)). The

ALJ also properly considered Jones’ ability to handle stress in assessing her RFC to

perform work.

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                             4